EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sung Pil Kim on 04/08/2021.
The application has been amended as follows: 
1.	(Currently Amended) A method implemented by a computer system comprising at least one processor configured to execute computer-readable instructions included in a memory, the method comprising:
classifying, by the at least one processor, chat contents exchanged on a messenger into messages and non-text contents;
storing, by the at least one processor, each of the classified chat contents in association with time information about a point in time of posting a corresponding chat content on a corresponding chatroom and identification information of the corresponding chatroom;
retrieving, by the at least one processor, a reference chat message that includes a keyword, from among the stored chat contents, in response to the keyword input from a user;
extracting, by the at least one processor, at least one of the non-text contents from a chat section specified based on the retrieved reference chat message; and
providing, by the at least one processor, the extracted at least one of non-text  contents as a search result corresponding to the keyword,
wherein the extracting comprises,

extracting a desired number of the chat contents exchanged during at  least one unit time of previous or subsequent unit times based on the time information of the retrieved reference chat message, and
extracting said at least one of the non-text contents from the extracted number of the chat contents as multimedia content.

2.	(Currently Amended) The method of claim 1, wherein the extracting comprises:
specifying 
extracting said at least one of the non-text contents from the specified chat section as multimedia content.


3.	(Currently Amended) The method of claim 1, wherein the extracting comprises:
extracting a desired number of the chat contents from at least one previous chat content
and at least one subsequent chat content based on the retrieved reference chat message; and
extracting said at least one of the non-text contents from the extracted number of the chat contents as multimedia content.

4.	(Cancelled)


5.	(Currently Amended) The method of claim 1, wherein the extracting 
adjusting the at least one unit time based on the number of the chat contents exchanged during the at least one unit time.
7.	(Currently Amended) The method of claim 6, wherein the providing comprises:
classifying and providing the retrieved reference chat message and the extracted non-text content included in the search result; and
classifying and providing the extracted at least one of the non-text  contents according to a content type thereof.

10.	(Currently Amended) The method of claim 9, wherein the directing comprises:
displaying the chatroom at a location of the extracted non-text content or the reference chat message that is used as a criterion to extract said at least one of the  non-text contents as the extracted at least one of the non-text  contents, through an automatic scroll.


11.	(Currently Amended) A non-transitory computer-readable record medium storing instructions that, when executed by at least one processor, cause the processor to perform a method, the method comprising:
classifying, by the at least one processor, chat contents exchanged on a messenger into messages and non-text contents;
storing, by the at least one processor, each of the classified chat contents in association with time information about a point in time of posting a corresponding chat content on a corresponding chatroom and identification information of the corresponding chatroom;
retrieving, by the at least one processor, a reference chat message that includes a stored chat contents, in response to the keyword input from a user;
extracting, by the at least one processor, at least one of the non-text contents from a chat section specified based on the retrieved reference chat message; and
providing, by the at least one processor, the extracted at least one of non-text contents as a search result corresponding to the keyword,
wherein the extracting comprises,

extracting a desired number of the chat contents exchanged during at  least one unit time of previous or subsequent unit times based on the time information of the retrieved reference chat message, and
extracting said at least one of the non-text contents from the extracted number of the chat contents as multimedia content.

12.	(Currently Amended) A computer system comprising: a memory; and
at least one processor configured to connect to the memory and to execute computer-readable instructions included in the memory, the at least one processor configured to,
classify chat contents exchanged on a messenger into messages and non-text contents,
store each of the classified chat contents in association with time information about a point in time of posting a corresponding chat content on a corresponding chatroom and identification information of the corresponding chatroom,
retrieve a reference chat message that includes a keyword, from among the stored chat contents, in response to the keyword input from a user,
at least one of the non-text contents from a chat section specified based on the retrieved reference chat message, and
provide the extracted at least one of non-text contents as a search result corresponding to the keyword,
wherein the at least one processor is configured to extract the one of the non-text contents by,
extracting a desired number of the chat contents exchanged during at least one unit time of previous or subsequent unit times based on the time information of the retrieved reference chat message, and
extracting said at least one of the non-text contents from the extracted number of the chat contents as multimedia content.

13.	(Currently Amended) The computer system of claim 12, wherein the at least one processor is configured to,
specify 
extract said at least one of the non-text contents from the specified chat section as multimedia content.

14.	(Currently Amended) The computer system of claim 12, wherein the at least one 
processor is configured to,
extract a desired number of the chat contents from at least one previous chat content and at least one subsequent chat content based on the retrieved reference chat message, and
extract said at least one of the non-text contents from the number of the 

15.	(Cancelled)


16.	(Currently Amended) The computer system of claim 12, wherein the
at least one processor is further configured to adjust the at least one unit time based on the number of the chat contents exchanged during the at least one unit time.

18.	(Currently Amended) The computer system of claim 17, wherein the at   least 
one processor is configured to,
classify and provide the retrieved reference chat message and the extracted non-text content included in the search result, and
classify and provide the extracted at least one of non-text contents according to a content type thereof.

19.	(Currently Amended) The computer system of claim 17, wherein the at least one processor is configured to provide the retrieved reference chat message and the extracted at least one of non-text contents included in the search result, in a preview form.

20.	(Currently Amended) The computer system of claim 12, wherein the at least one 
processor is configured to,
direct to a chatroom that includes one or more of the chat contents including the extracted at least one of the non-text contents, in response to a selection of the extracted at least one of the non-text contents included in the search result, and
at least one of the non-text contents or the reference chat message that is used as a criterion to extract said at least one of the non-text contents as the extracted at least one of the non-text contents, through an automatic scroll.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 11 and 12, the features of a processor performs classifying and storing chat contents exchanged on a messenger into text-type chat messages and non-text contents; in response to a keyword input from a user, retrieving, from among the stored chat contents, a reference chat message that includes the keyword; extracting at least one of the non-text contents from a chat section specified based on the reference chat message, wherein the extracting comprises extracting a desired number of the chat contents exchanged during at least one unit time of previous or subsequent unit times based on the time information of the retrieved reference chat message, wherein the time information about a point in time of posting a corresponding chat content on a corresponding chatroom, and extracting said at least one of the non-text contents from the extracted number of the chat contents as multimedia content; and providing the extracted at least one of non-text contents as a search result corresponding  to the keyword are not shown and would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/Primary Examiner, Art Unit 2177